UNITED STATES DISTRICT COURT                                          CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                          MINUTE ORDER


BEFORE:       A. KATHLEEN TOMLINSON                           DATE:       4-3-2020
              U.S. MAGISTRATE JUDGE                           TIME:       10:50 a.m. (12 minutes)

                               McCune v. County of Suffolk et al.,
                                      CV 14-4431 (JS) (AKT)

TYPE OF CONFERENCE:                   DISCOVERY SATATUS CONFERENCE by telephone

APPEARANCES:          Plaintiff:      Frederick K. Brewington

                      Defendants:     Arlene S. Zwilling

                                      (Police Officer John and Jane Does)

FTR (through teleconference line): 10:50-11:02


SCHEDULING:

      This case is set down for a Telephone Status Conference on October 6, 2020 at 10:30 a.m.
Counsel are directed to use the Court’s teleconference number 866-590-5055, access code 9720458.

THE FOLLOWING RULINGS WERE MADE:

1.     I spent some time reviewing with counsel the status reports which were filed in advance of
       today’s conference. Counsel have an outstanding issue concerning interrogatory responses,
       which they are attempting to work out without the need for Court intervention. If they are
       unable to do so, the Court has set a deadline of May 8, 2020 for any party to file a Rule 37.1
       motion. Any paper discovery issues not raised by that date will be deemed waived.

2.     We spent some time discussing the depositions which need to be taken by both sides as well
       as the present complicating circumstances related to the COVID-19 pandemic. I have set a
       deadline for fact depositions and fact discovery at September 30, 2020.

3.     Counsel will check their files to ensure that any HIPAA releases which may still need to be
       served have been promptly addressed. Defendants’ counsel confirmed that she had
       received one HIPAA authorization for a mental health provider.

4.     Defendants’ counsel shall notify the Court within 45 days whether defendants intend to take
       a Rule 35 exam of the Plaintiff.

5.     Defendants’ counsel provided a copy of the IAU Report to Plaintiff’s counsel. According
       to Attorney Zwilling, the names of some of the originally identified police officers are
       incorrect. Counsel will confer on this issue. It is likely that, among other things, the
       caption of the case will need to be corrected.
6.     The Court will take up the issue of expert discovery and summary judgment protocol at the
October 6, 2020 conference.


                              SO ORDERED.

                              /s/ A. Kathleen Tomlinson
                              A. KATHLEEN TOMLINSON
                              U.S. Magistrate Judge
